          Case 1:20-cv-00399-HBK Document 22 Filed 12/02/20 Page 1 of 3



1                                          UNITED STATES DISTRICT COURT

2                                       EASTERN DISTRICT OF CALIFORNIA

3

4        CHRISTOPHER VALENCIA,                                      Case No. 1:20-cv-399-HBK (PC)
5                             Plaintiff,
6              v.                                                   ORDER SETTING SETTLEMENT
                                                                    CONFERENCE
7        STU SHERMAN, ET AL.,
8                             Defendants.
9
10            Plaintiff, who is proceeding pro se, filed a 42 U.S.C. § 1983 civil rights action as a prisoner

11   and is currently incarcerated at the California State Prison. The Court determines that this case will

12   benefit from a settlement conference. Therefore, this case is referred to Magistrate Judge Erica P.

13   Grosjean to conduct a settlement conference, which is scheduled to occur on February 23, 2021

14   at 1:00 p.m.

15            Accordingly, it is hereby ORDERED:

16            1. A settlement conference is scheduled to occur on February 23, 2021 at 1:00 p.m. before

17                  Magistrate Judge Erica P. Grosjean at the U.S. District Court, 2500 Tulare Street,

18                  Fresno, California 93721.

19            2. The manner of the parties’ appearance at the settlement conference may be amended to

20                  reflect the Court’s policies at the time of the settlement conference related to the

21                  COVID-19 pandemic and will likely include either a Zoom videoconference or a

22                  teleconference.

23            3. A representative with full and unlimited authority to negotiate and enter into a binding

24                  settlement agreement shall attend in person.1

25   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to order
     parties, including the federal government, to participate in mandatory settlement conferences….” United States v.
26   United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the
     district court has broad authority to compel participation in mandatory settlement conference[s].”). The term “full
27   authority to settle” means that the individuals attending the mediation conference must be authorized to fully explore
     settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman Brewing
28
                                                                   1
        Case 1:20-cv-00399-HBK Document 22 Filed 12/02/20 Page 2 of 3



1             4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

2                  failure of any counsel, party or authorized person subject to this order to appear in

3                  person may result in the imposition of sanctions. In addition, the conference will not

4                  proceed and will be reset to another date.

5             5. Defendants shall provide a confidential settlement statement no later than February 15,

6                  2021 to the following email address: epgorders@caed.uscourts.gov. Plaintiff shall mail

7                  his confidential settlement statement, clearly captioned “Confidential Settlement

8                  Conference Statement,” Attn: Magistrate Judge Erica P. Grosjean, United States District

9                  Court, 2500 Tulare Street, Room 1501, Fresno, CA 93721 so that it arrives no later than

10                 December 1, 2020. Parties shall also file a Notice of Submission of Confidential

11                 Settlement Conference Statement (See Local Rule 270(d)).

12            6.   Settlement statements should not be filed with the Clerk of the Court nor served on

13                 any other party. Settlement statements shall be clearly marked “confidential” with the

14                 date and time of the settlement conference indicated prominently thereon.

15            7.   The confidential settlement statement shall be no longer than five pages in length,

16                 typed or neatly printed, and include the following:

17                 a. A brief statement of the facts of the case.

18                 b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

19                     which the claims are founded; a forthright evaluation of the parties’ likelihood of

20                     prevailing on the claims and defenses; and a description of the major issues in

21                     dispute.

22                 c. An estimate of the cost and time to be expended for further discovery, pretrial, and

23                     trial.

24
     Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v.
     Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered
25
     discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc.,
     216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478
26   (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement authority is that the
     parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization
27   to settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full authority
     to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
       Case 1:20-cv-00399-HBK Document 22 Filed 12/02/20 Page 3 of 3



1                d. The party’s position on settlement, including present demands and offers and a

2                    history of past settlement discussions, offers, and demands.

3                e. A brief statement of each party’s expectations and goals for the settlement

4                    conference, including how much a party is willing to accept and/or willing to pay.

5                f. If the parties intend to discuss the joint settlement of any other actions or claims not

6                    in this suit, give a brief description of each action or claim as set forth above,

7                    including case number(s) if applicable.

8             8. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

9                at California State Prison.

10
     IT IS SO ORDERED.
11

12
     Dated:      December 1, 2020
13                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
     Cc:
     Michelle Rooney, CRD
21

22

23

24

25

26

27

28
                                                        3
